Citation Nr: 0218651	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He died on October [redacted], 2001.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in April 2002 by the 
Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The cause of the veteran's death was lung disease.

2.  The veteran's lung disease was attributable to 
nicotine dependence acquired in service by use of tobacco 
products.

3.  The veteran's lung disease was not manifest during his 
period of active service or until many years later.

4.  By statute, the death of a veteran from lung disease 
attributable to use of tobacco products may not be service 
connected when the disease was not manifested in service.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1103, 1310 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.300, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the instant 
case, the Board finds that VA has complied with the 
requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The 
RO notified the appellant of the requirements in law to 
establish entitlement to the benefit which she is seeking.  
The Board notes that the facts in this case are not in 
dispute and that a statute passed by Congress in 1998 is 
dispositive of the appeal.  For that reason, there is no 
evidence not of record which could substantiate the 
appellant's claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that 
the notice provisions of the VCAA have been complied with.  
The Board finds that there will be no prejudice to the 
appellant if the Board decides her appeal at this time and 
the Board will, therefore, proceed to consider the 
appellant's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or 
with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2002).

38 U.S.C.A. § 1103 (West Supp. 2002), a statute concerning 
special provisions relating to claims based upon effects 
of tobacco products, provides that:

(a) Notwithstanding any other provision of law, a 
veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by the 
veteran during the veteran's service.
(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in 
active military, naval, or air service or which became 
manifest to the requisite degree of disability during 
any applicable presumptive period specified in section 
1112 or 1116 of this title.

A regulation pertaining to claims based on the effects of 
tobacco products, 38 C.F.R. § 3.300 (2002), provides that:
(a) For claims received by VA after June 9, 1998, a 
disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this 
section, the term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-
your-own tobacco.
(b) The provisions of paragraph (a) of this section do 
not prohibit service connection if:
(1) The disability or death resulted from a disease or 
injury that is otherwise shown to have been incurred or 
aggravated during service.  For purposes of this 
section, "otherwise shown" means that the disability or 
death can be service-connected on some basis other than 
the veteran's use of tobacco products  during service, 
or that the disability became manifest or death occurred 
during service; or
(2) The disability or death resulted from a disease or 
injury that appeared to the required degree of 
disability within any applicable presumptive period 
under §§ 3.307, 3.309, 3.313, or 3.316; or
(3) Secondary service connection is established for 
ischemic heart disease or other cardiovascular disease 
under § 3.310(b).
(c) For claims for secondary service connection  received 
by VA after June 9, 1998, a disability that is 
proximately due to or the result of an injury or disease 
previously service-connected on the basis that it is 
attributable to the veteran's use of tobacco products 
during service will not be service connected under 
§ 3.310(a).

In the instant case, the veteran's death certificate 
listed the immediate cause of death as pneumonia due to or 
as a consequence of chronic obstructive airway disease, 
which had an approximate interval of years between onset 
and death.

The appellant contends that the veteran's fatal lung 
disease was related to nicotine dependence acquired during 
the veteran's active service by use of tobacco products, 
and it appears from the record that her assertion in that 
regard may be correct.  In a statement received in October 
1997, the veteran said that he started smoking cigarettes 
shortly after his entrance on active duty and he gradually 
became addicted to tobacco.  In April 1998, S. S., MD, a 
private physician, reported that the veteran's pulmonary 
emphysema was clearly related to cigarette smoking.  
However, the statute and regulations set forth above bar 
service connection for the veteran's cause of death, lung 
disease related to use of tobacco products, unless such 
lung disease was otherwise shown (became manifest) during 
active service.  See 38 U.S.C.A. § 1103(a) (West Supp. 
2002); 38 C.F.R. § 3.300(b)(1) (2002).  The veteran's 
service medical records are entirely negative for any 
findings or a diagnosis of lung disease, and, in October 
1997, B. L. L., MD, a private physician, reported that 
evidence of the veteran's emphysema and bronchial asthma 
was first detected in 1976, which was 30 years after his 
separation from service.  The Board finds as a fact that 
the veteran's fatal lung disease was not manifested while 
he was on active duty.

The appellant filed her claim in November 2001, and so 
38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 apply to her 
appeal.  Because none of the exceptions provided by 
regulation are applicable, the general rule of law for 
claims filed after June 9, 1998, applies in this case.  
That rule of law is that a death will not be considered 
service-connected on the basis that it resulted from 
disease attributable to the veteran's use of tobacco 
products in service.  While the Board is sympathetic to 
the appellant's belief that the veteran's nicotine 
dependence was related to Government action in providing 
him with cigarettes, the Board must apply the law as 
passed by Congress.  That law requires the Board to deny 
the appellant's claim for service connection for the cause 
of the veteran's death, which resulted from lung disease 
attributable to use of tobacco products in service.  
38 U.S.C.A. § 1103 (West Supp. 2002); 38 C.F.R. § 3.300 
(2002).  The United States Court of Appeals for Veterans 
Claims has held that, in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law, and 
the appellant's appeal is denied on that basis.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994)



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

